UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6847


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

DION RENE DREW,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge.   (3:05-cr-00070-JPB-DJJ-1; 3:09-cv-00059-
JPB-DJJ)


Submitted:   November 30, 2011              Decided:   December 6, 2011


Before KING, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dion Rene Drew, Appellant Pro Se.       Paul Thomas Camilletti,
Assistant United States Attorney, Martinsburg, West Virginia;
Alan McGonigal, Assistant United States Attorney, Wheeling, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dion Rene Drew seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying    relief        on    his    28   U.S.C.A.         §    2255    (West   Supp.    2011)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a        certificate        of    appealability.             28     U.S.C.

§ 2253(c)(1)(B) (2006).                A certificate of appealability will not

issue     absent     “a       substantial         showing         of     the   denial    of   a

constitutional right.”                28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by       demonstrating          that       reasonable     jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El        v.    Cockrell,         537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                 Slack,
529 U.S. at 484-85.              We have independently reviewed the record

and    conclude     that       Drew    has      not   made       the     requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                                 2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3